OPINION OF THE COURT. BAKER, J. This is an appeal from the district court, of Santa Fe county, from the following order: “This cause coming on to be heard on demurrer heretofore filed in the above-entitled cause, and the court having heard counsel for both plaintiff and defendants and being now sufficiently advised in the premises, the saM demurrer is overruled.” In the opinion of the court this is an interlocutory order, from which an appeal will not lie. At the last sitting of this court it was so- held in Jung v. Myer, 68 Pac. 933; Machen v. Keeler, Id., 937; Board, etc., v. Blackington, Id. 938. Appeal dismissed and cause remanded for further proceedings. Mills, C. J., McMillan and Parker JJ., concur. McFie, A. J.,- having tried the case below did not participate in this decision.